
	
		I
		112th CONGRESS
		1st Session
		H. R. 1202
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2011
			Mr. Pearce (for
			 himself, Mr. Miller of Florida,
			 Mr. Kingston,
			 Mr. Bishop of Utah,
			 Mr. Gingrey of Georgia,
			 Mr. Lamborn,
			 Mr. Burton of Indiana,
			 Mr. Gohmert, and
			 Mr. Franks of Arizona) introduced the
			 following bill; which was referred to the Committee on Agriculture, and in addition
			 to the Committee on Natural
			 Resources, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To restart jobs in the timber industry by providing for
		  the protection of the Mexican Spotted Owl in sanctuaries.
	
	
		1.Timber activity
			(a)Permits
			 requiredNotwithstanding any
			 other law, rule, or regulation (other than subsection (b)), the Secretary of
			 Agriculture shall permit any person who applies to carry out a timber activity
			 on National Forest System land to carry out such activity.
			(b)Special
			 requirements for clearcuttingIf an application to carry out a timber
			 activity on National Forest System land proposes the use of clearcutting, the
			 Secretary shall not permit such activity unless the use of clearcutting
			 complies with the Renewable Resource Program guidelines required by section
			 6(g)(3)(F) of the Forest and Rangeland Renewable Resources Planning Act of 1974
			 (16 U.S.C. 1604(g)(3)(F)).
			(c)Spotted owl
			 sanctuaries
				(1)In
			 generalThe Secretary shall establish and implement a program to
			 preserve the Mexican Spotted Owl (Strix occidentalis lucida) in a
			 sanctuary.
				(2)Use of existing
			 fundsTo carry out paragraph (1), the Secretary shall use funds
			 from the Chief’s Reserve Fund in the Office of the Chief of the Forest
			 Service.
				
